Citation Nr: 1144762	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 26, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU.  The Veteran is currently in receipt of a 100 percent schedular disability rating effective June 26, 2007.  The Veteran requested hearings with a Decision Review Officer and a member of the Board but withdrew these requests in February 2009 and October 2009, respectively.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the above purpose of one 60 percent disability or one 40 percent disability, multiple injuries incurred in action will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Prior to June 26, 2007, service connection was in effect for posttraumatic stress disorder (PTSD) (evaluated as 50 percent disabling since May 31, 2005) and diabetes mellitus (evaluated as 20 percent disabling since April 22, 2004).  The combined disability rating for these two disabilities was 60 percent since May 31, 2005.  The Veteran's representative argues that the PTSD and diabetes should be considered a single disability under section 4.16(a)(1) as they were both incurred in action during his service in Vietnam.  It is noted that the Veteran has received medals indicating his participation in combat while serving in Vietnam.  

In Colayong v. West, 12 Vet. App. 524, 538-39 (1999), the United States Court of Appeals for Veterans Claims (Court) found that the rating percentage requirements of § 4.16(a) were met in that case because the veteran's service-connected Pott's disease, residuals of a gunshot wound to the left leg, and scar on the right chest were all combat-incurred and had a combined rating of 60 percent).  Pott's disease is tuberculosis of spine.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 540 (30TH ED. 2003).  Similarly, while PTSD and diabetes may not be physical disabilities incurred directly as a result of combat, the Board finds that PTSD and diabetes can be considered as incurred in action (via exposure to traumatic experiences and herbicides); thus, the combined rating for these disabilities can be considered a single disability for purposes of section 4.16(a)(1).  Given the above, the Veteran met the threshold disability percentage requirement for consideration of a TDIU since May 31, 2005.  

Some of the evidence since May 31, 2005 suggests that the Veteran may have been unable to secure or follow a substantially gainful occupation.  For example, during a September 2005 PTSD examination it was noted that the Veteran's occupational functioning had deteriorated, and it was noted in an August 2006 VA treatment report that since the Veteran sold his business he had gotten himself out from under the stress of running that business.  While these reports do not substantiate the claim at this point, they do trigger VA's duty to obtain a VA medical opinion on the matter.  See 38 C.F.R. § 3.159(c)(4) (2011).  

A VA medical opinion should be obtained on remand.  The physician providing the opinion should consider whether prior to June 26, 2007 the Veteran's PTSD and diabetes mellitus precluded him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  As service connection was not in effect for peripheral neuropathy and nephropathy during that time, these disabilities should not be considered in the opinion.  It is noted that the Veteran previously worked as a property manager and is a high school graduate (see June 2007 TDIU application) who attended some classes at a university and a technical college (see July 2007 VA PTSD examination report).  

In an October 2008 statement, the Veteran reported that he had been assigned a 100 percent disability level by the Social Security Administration (SSA).  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2.  After the above has been completed to the extent possible, send the Veteran's claims file to a VA physician for review.  The examiner is asked to review the entire claims file and provide an opinion as to whether prior to June 26, 2007 the Veteran's PTSD and diabetes mellitus precluded him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  The medical basis for the conclusions reached should be provided.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


